Citation Nr: 9923047	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-14 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for plantar warts.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to June 
1955.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The objective, clinical evidence of record does not 
demonstrate that the veteran's plantar warts are symptomatic, 
repugnant or productive of limitation of function.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for plantar warts 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 
5278, 4.118, Diagnostic Codes 7803 - 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

The Board is satisfied that VA has fulfilled its duty to 
assist the veteran in developing his claim.  VA treatment 
records have been obtained and associated with the claims 
file.  The RO has also attempted to examine the veteran for 
evaluation purposes.  Pursuant to the Board's July 1997 
remand, the veteran was scheduled for a VA examination in 
September 1997.  The veteran did not report.  

A Report of Contact dated in October 1997 indicates that the 
veteran was explained the importance of reporting for his 
scheduled VA examination.  The veteran reportedly stated that 
he did not know he had a pending claim, did not wish to 
report for an examination, and was not interested in 
continuing his appeal.  In follow-up written correspondence 
sent to the veteran in October 1997, the RO again informed 
the veteran that he had failed to report for a scheduled VA 
examination.  He was informed that if he wished to 
discontinue the appeal process, he needed to submit such a 
statement in writing.  If he wished to continue the appeal 
and was willing to report for a VA examination, he was to 
inform the RO.  

A January 1998 Report of Contact indicates that the veteran 
was contacted and advised he had the option of withdrawing 
his appeal or appearing for a scheduled examination.  The 
veteran indicated that he was being treated at the VAMC two 
or three times a month for his foot problem, and that he 
would go to a VA examination when scheduled.  The veteran was 
then scheduled for a VA examination in February 1998 but did 
not appear.  

According to a May 1999 Report of Contact, the veteran was 
asked if he would report for a VA examination if another was 
scheduled.  The veteran said that he did not want to have 
anything else to do with VA.  When it was explained to him 
that another examination might produce evidence to warrant a 
higher evaluation, the veteran said that he wanted to forget 
the whole thing.  He also said that he was too busy to 
withdraw his appeal in writing, and would not indicate 
whether he would sign a VA withdrawal form and return it in a 
VA return envelope.

A June 1999 Report of Contact indicates that a male voice 
responded to a VA telephone inquiry that the veteran was not 
at his phone number, and may be going out of town.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase without good cause, the claim shall 
be denied.  See 38 C.F.R. § 3.655(b) (1998).  In this regard, 
the Board points out that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In light of the above attempts by the RO to develop the 
veteran's claim, it is the Board's conclusion that all 
satisfactory relevant evidence has been obtained with respect 
to this claim and that no further assistance to the veteran 
is required in order to comply with the duty to assist 
mandated by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
available evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

A May 1990 rating decision granted service connection for 
plantar warts and assigned a noncompensable evaluation.  The 
noncompensable rating has been continued to date. 

Evidence of record dated within the current appeal period, 
pursuant to a claim for increase received in March 1996, 
includes VA outpatient treatment reports showing that the 
veteran was provided debridement and/or lotions in January 
and August 1995, and March 1996, and that he was seen at 
podiatry clinic appointments in March and June 1998 without 
reported findings.  

During a February 1997 hearing before a travel section of the 
Board, chaired by the undersigned Board member, the veteran 
testified that he had build-ups or growths on his feet.  He 
reported they became so built-up that they became painful and 
precluded walking.  He stated that he received a moisturizing 
emollient from the VAMC in October 1996.  He said that if he 
did not go to a doctor every three months, he had to take 
codeine.  He said that the VA would remove the warts every 
six months.  He said that he worked on them himself at least 
once a week.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's disability is evaluated as acquired pes cavus 
(claw foot) under Diagnostic Code 5278.  Disability 
comparable to slight pes cavus warrants a noncompensable 
evaluation.  Disability comparable to acquired unilateral or 
bilateral pes cavus with great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle and definite 
tenderness under the metatarsal heads warrants a 10 percent 
evaluation.  

In addition, plantar warts may be evaluated as benign new 
skin growths.  According to the Rating Schedule, such growths 
are evaluated as scars, disfigurement, etc.  Diagnostic Code 
7819.  Superficial scars that are poorly nourished with 
repeated ulceration warrant a 10 percent evaluation.  
Diagnostic Code 7803.  Superficial scars that are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Diagnostic Code 7804.  In addition, scars may be 
evaluated on the basis of limitation of function of the part 
affected.  Diagnostic Code 7805.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1998).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for plantar 
warts.  The sole clinical evidence of record, VA outpatient 
treatment records, fail to provide evidence that the 
veteran's plantar warts are symptomatic on objective 
demonstration, or limit function of the feet.  Similarly, 
despite the veteran's subjective complaints of pain on use, 
there is no objective clinical evidence that his plantar 
warts result in pain on use, weakness or functional 
impairment, or that they constitute a repugnant disfiguring 
condition or skin disease 

warranting referral to the Director of the Compensation and 
Pension service for an extraschedular evaluation, pursuant to 
the Note following Diagnostic Code 7800.  Id.

The Board recognizes the veteran's contentions that his 
plantar warts should be evaluated with a compensable 
evaluation.  While the veteran is competent to describe his 
observations, as a layperson he is not competent to provide 
an opinion requiring medical knowledge, such as a clinical 
opinion as to his disability status.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the veteran's own 
assertions do not constitute evidence warranting a 
compensable evaluation for plantar warts.  


ORDER

A compensable evaluation for plantar warts is denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

